DEVORE, J.,
dissenting.
The court’s decision in this case requires, for the first time in our case law, that a defendant be warned (1) that further misconduct may be deemed to be an implied waiver of counsel and, as with an express waiver of counsel, (2) that to waive counsel may jeopardize the defendant’s rights. Until now, the two warnings arose in different circumstances for different reasons. I am unconvinced that both warnings must be given in a case of implied waiver by misconduct, where, in part, the law implies the choice about counsel. I worry that the second warning, which is intended for an express waiver of counsel, ill-suits a misconduct case, in which the defendant has repeatedly said throughout the case that he wants an attorney. I question whether the absence of an unnecessary warning justifies reversal of a conviction.1
Both warnings are rooted in a common precept. Under Article I, section 11, of the Oregon Constitution, a defendant may voluntarily choose to proceed pro se, waiving the right to counsel, if that waiver is done knowingly and intentionally. State v. Meyrick, 313 Or 125, 133, 831 P2d 666 (1992). When a defendant consciously chooses to proceed without a lawyer, that standard is straightforward in its application. But, when a defendant demands another lawyer, while demonstrating by conduct an implied waiver of counsel, the standard becomes nuanced in application, as it does here.
*854In the case of a deliberate choice to represent oneself, the requisite warning is obvious. Although no particular recital or “catechism” is required, something, such as colloquy on the record between the court and the defendant, should explain the risks of self-representation. The more relevant that the statements are to the defendant’s situation, the better, in order to communicate “the dangers and disadvantages of self-representation.” Id.
In the case of misconduct, the requisite warning is obvious, although different. The defendant must receive an advance warning that a repetition of misconduct may result in a conclusion by the court that the defendant has impliedly waived the services of an attorney, and that such an unwelcome conclusion could mean that the defendant would proceed without an attorney. State v. Langley, 351 Or 652, 670, 273 P3d 901 (2012). Misconduct is not found just from refusal to cooperate with counsel, inasmuch as a defendant has no legal duty to cooperate, but recalcitrant behavior toward counsel may become misbehavior evidencing an implied waiver of counsel. Id. at 668-70. If a prior warning has been given, then the court must examine the final circumstances, consider the defendant’s side of a dispute about representation, and determine whether misconduct has indeed recurred. Id. at 672-73.
Everyone agrees that the case at hand is not a case involving a defendant making a conscious choice to discharge his lawyer and represent himself. This is not a case of express waiver. This is a case about waiver by misconduct.
Likewise, this is not a case in which the adequacy of a Langley warning about misconduct is in dispute. As the majority opinion recounts, the trial court advised defendant, when he tried to discharge his second lawyer, that it was unusual for a client to “get sideways” with two lawyers and to have done so may indicate that the trouble is with the client, not the lawyers. The court’s statement may have been indirect or polite, but it communicated the problem. When that judge later relented and relieved the second lawyer, the judge warned defendant that his third lawyer would be his last. That warning was imperfect, to be sure, because our law requires the court, in the final event, to determine *855whether, in fact, misconduct has recurred. Id. Nevertheless, the court’s blunt warning communicated what counted. The warning about a last lawyer meant that, if defendant returned with unjustified complaints and conflicts with the third attorney, then the court could deem defendant to have impliedly waived an attorney. That was the warning missing in Langley, the absence of which required reversal and remand.
At oral argument on appeal in this case, defendant’s counsel disclaimed any argument about the adequacy of a Langley warning on misconduct. Defendant’s counsel frankly described what was not at issue:
“ [Defendant] was told by the trial court that his third court-appointed attorney was going to be his last. And the trial court entered an order to that effect. So we’re not arguing that the defendant didn’t engage in misconduct with his first two trial attorneys in terms of bar-complaining them, and we’re not arguing that the notice was inadequate under Langley.”
(Emphasis added.) Instead, defendant argued that he did not engage in misconduct the last time. And, defendant argued that the trial court had erred by failing to give defendant a Meyrick warning about the dangers of electing to represent oneself.
It is defendant’s Meyrick argument that the majority accepts.2 The majority determines that, even if a Meyrick warning had been imparted just before releasing the last attorney, the Meyrick warning about self-representation came too late; it should have been made earlier as a part of the warning that misconduct will be deemed waiver. In that way, defendant would be better warned about the significance of losing a lawyer due to misconduct, before choosing *856to engage in the last recurrence of misconduct. As for timing, the majority’s point is imminently reasonable.
There are, however, difficulties in combining Meyrick and Langley warnings—difficulties that are both conceptual and case-specific. The conceptual strain is apparent in our reference to what must be voluntary and knowing. Although a defendant’s waiver must be found to be voluntary and knowing, a case of express waiver involves a conscious choice whether to proceed without representation, while a case of implied waiver involves behavior that is construed by the court as a matter of law to represent an implicit, even if unthinking, choice to proceed without counsel. An express waiver is a deliberate decision about representation; an implied waiver is deliberate misbehavior that is not necessarily or consciously directed toward rejection of representation. An express waiver involves a situation in which a defendant does not want a lawyer. An implied waiver involves a situation in which a person still wants a lawyer. A person who does not want a lawyer needs to be warned of the risks of proceeding without a lawyer. A person who wants a lawyer, just not the present lawyer, already knows the risks of proceeding without a lawyer. There are different reasons for the different warnings, based on different situations.
Defendant complains that he was not warned of the risks of self-representation, and the majority agrees. Unlike pro se applicants, however, defendant did not ask to represent himself. This was not a case of express waiver for which a Meyrick warning is required. Even when Meyrick properly applies, the court looks not to a “catechism” or litany of recitals but to the totality of the circumstances to determine whether a defendant has had reason to know what attorneys do and to know the risk of self-representation. Meyrick, 313 Or at 134. Among the circumstances, the court may consider the defendant’s prior experience with the criminal justice system.
In one case, where a defendant asked to release his attorney during trial and the court advised that it was a “bad idea,” we considered the defendant’s nine prior convictions as part of the circumstances that made his express *857waiver knowing. State v. Easter, 241 Or App 574, 584, 249 P3d 991 (2011). Unlike the defendant in that case, this defendant did not ask to proceed pro se, so he did not need to be told it would be a bad idea. This defendant understood the importance of an attorney. This defendant had 12 prior convictions, had been represented in this case by several attorneys for one and one-half years, and demonstrated that he knew what attorneys were supposed to do. He did not need to have been told in earlier hearings that he needed an attorney or that he would be at risk without one.
Nothing in this record suggests that defendant did not already understand the dangers of being unrepresented. Quite to the contrary, he complained that his first attorney was too busy to prepare. He complained that his second attorney had not kept him updated and that medical records still needed to be obtained. And, among other things, he complained that his third attorney had no “gusto” and lacked confidence in his case. Throughout heaping after hearing, defendant repeatedly demonstrated that he well knew that he was in jeopardy without an effective attorney. Under the totality of these circumstances, this defendant did not need a Meyrick warning, and, for that reason, he did not need a Meyrick warning in conjunction with a prior Langley warning.
In the last hearing just before trial, the court did what it must do. It stopped to examine—and struggle—with the particular circumstances at hand before concluding that defendant had made an implied waiver. As before, defendant urged that there had been a breakdown in the attorney-client relationship. Defense counsel explained that defendant believed that counsel had “no faith and confidence * * * in defending him.” Defendant had threatened again to file a bar complaint if counsel did not withdraw.3 In addition, counsel attested that defendant had said something leading him to the conclusion that he could not put defendant on the stand. Counsel said, however, that this ethical problem was not a matter of proffering false testimony.4 Whatever *858the issue was, it remained a mystery to the judge, as it did during oral argument on appeal.
After exploring options, the trial court summed up the situation, ruling:
“THE COURT: Okay. Now, then with the defendant making it clear that he wishes to have Mr. Bernstein removed from the case and it having also been made clear to the court that Mr. Bernstein’s withdrawing due to an ethical concern and also in light of the history of the case the— which shows that [defendant] had Mr. Kovac originally.
“That lawyer withdrew under similar circumstances in terms of difficulties with the client, the client wanting him off and then the same thing occurring with Mr. Lyons and apparently Bar complaints being filed against both of them.
“The defendant being told by the presiding judge that this was his last attorney. We’re now going through a repeat of what occurred with the first two lawyers plus we have now an additional ethical factor to consider.
“Let me visit the point where [defendant] has not only asked for his attorney to withdraw, but he has waived his right to counsel in light of what’s occurred with all three of the attorneys.
“So that request is granted * *
(Emphases added.) Shortly thereafter, the court clarified that it had found implicit waiver.
Where a court makes an express finding—in this instance, a finding of implicit waiver—we understand the court to have resolved factual disputes consistently with its ultimate conclusion. See Ball v. Gladden, 250 Or 485, 487, 443 P3d 621 (1968). Therefore, when finding implicit waiver, the court indicated that it regarded defendant’s dealings with counsel—whether the recurring dissatisfaction with *859counsel or the newly added ethical problem—as matters of misconduct. Such conduct was more than a passive lack of cooperation with counsel. Langley had held that mere noncooperation would not be misconduct. 351 Or at 668-69. This was “more” because defendant actively interfered with representation by filing bar complaints, he rendered his relationships with three lawyers unworkable, and he added an unexplained ethical issue. In the end, contrary to defendant’s argument, the record supports the trial court’s conclusion of continued misconduct even through the last lawyer relationship.
After the trial court reached its conclusion, the court returned to the question whether defendant wanted a lawyer. As the majority recounts, defendant replied, “I would ask for another lawyer, but you guys have pretty much made it clear that I’m not getting another lawyer.” The court indicated defendant understood correctly, referring to the court’s earlier warning about the last lawyer. Even then, defendant insisted:
“ [DEFENDANT]: I would like—I would like a lawyer.
“THE COURT: You would like to have another lawyer.
“[DEFENDANT]: Yes.”
Still later, at the end of the proceeding, defendant interjected one last time:
“ [DEFENDANT]: All right. Oh, I just—I just wanted to make sure through the court on the record that you did deny an attorney to me, correct?
“THE COURT: Correct.”
Stark though the denial may be, defendant made unmistakable his desire to be represented by counsel and not to proceed pro se. This desire for counsel was the very same desire that he had demonstrated throughout each of the hearings involving changes in his representation from attorneys Kovac to Lyons to Bernstein. After twelve prior convictions, defendant did not need to be told that he needed a lawyer or that he would be in jeopardy without one. In this case, he did not need a Meyrick warning, whether early or late in the case.
*860Today’s decision now requires a combined warning, drawn from disparate circumstances, that takes our law further than it has gone before. Today, Langley incorporates Meyrick. A trial court now must warn a defendant that further misconduct may be deemed an implied waiver of counsel and that, if he does not want a lawyer, he should want a lawyer, in order to better protect his rights. This record shows, however, that defendant knew the importance of counsel all along. Unlike defendants that do not want a lawyer, this defendant always did. No Meyrick warning was needed. Certainly, an enhanced warning would not hurt. Protection of constitutional rights should always be promoted. As a matter of good practice, I welcome the majority’s decision. But, where an inapt warning would have been a superfluous recital, its absence should not be grounds to reverse a conviction and require a new trial. For those reasons, I respectfully dissent.

 Defendant was convicted of first-degree assault and unlawful use of a weapon for striking a man’s head with a tack hammer. The victim suffered an open skull fracture, memory loss, headaches, and seizures.


 The majority allows that, on the eve of trial, the court engaged in colloquy with defendant to explain the steps of trial. After impressing defendant with the complexity of a “do it yourself’ trial, the court then asked if defendant still wanted the court to release attorney Bernstein. Defendant said that he did. Although I will suggest that a Meyrick warning was not needed for this defendant, I concur that, if a Meyrick warning were required here, the “DIY” advice did not suffice. That advice failed to warn defendant about the evidentiary or procedural objections that might be overlooked or about the other disadvantages of representing himself.


 The court found the threat insufficient in itself to create a conflict requiring a new attorney.


 In an effort to find some solution to an elusive, unspecified ethical problem and to avoid a need to discharge counsel, the court, at one point, asked defendant *858whether he might keep attorney Bernstein and forgo taking the stand. Defendant insisted, however, on releasing Bernstein, with whom defendant was displeased. Oddly then, defendant did not choose to testify, even when proceeding pro se and unconstrained by an attorney’s ethics. The significance of all that is unclear. The purported choice between testifying and being represented would seem quite questionable, if the choice had stood alone, if the case had involved no misconduct, and if the court were not releasing Bernstein for a recurrence of the prior problems. See Langley, 351 Or at 672-73 (forcing erroneous choice on defendant).